             Case 1:18-cv-06037-ER Document 56 Filed 02/03/20 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK



JAMES MTUME,

Plaintiff,

v.                                                           Case No. 1:18-cv-06037-ER

SONY MUSIC ENTERTAINMENT, a
Delaware partnership,

Defendant.


     DECLARATION OF ANDREW H. BART IN SUPPORT OF DEFENDANT SONY
     MUSIC ENTERTAINMENT’S OPPOSITION TO THE MOTION OF PLAINTIFF
         JAMES MTUME TO DISMISS DEFENDANT’S COUNTERCLAIMS

        I, Andrew H. Bart, hereby declare, pursuant to 28 U.S.C. § 1746 and Local Civil Rule 1.9

of the Local Rules of the United States District Courts for the Southern and Eastern Districts of

New York, that the following is true and correct:

        1.      I am a partner with the law firm of Jenner & Block LLP, counsel for Defendant

Sony Music Entertainment (“Sony”). I am admitted to practice in this Court. I submit this

declaration in support of Sony’s Opposition to the Motion of Plaintiff James Mtume to Dismiss

Defendant’s Counterclaims. The statements made in this declaration are based on my personal

knowledge or on information provided to me by colleagues or other personnel working under my

supervision on this case or materials contained in files maintained by Sony in the ordinary course

of business related to this matter. If called upon to testify as a witness, I would testify as to the

following:

        2.      Submitted herewith as Exhibit A is the agreement entered into between Zembu

Productions, Inc. and James Mtume that is dated June 24, 1977.


                                                -1-
            Case 1:18-cv-06037-ER Document 56 Filed 02/03/20 Page 2 of 2



       3.      Submitted herewith as Exhibit B is the agreement entered into between Ifland

Corporation and CBS Records that is dated October 21, 1983.

       4.      Submitted herewith as Exhibit C is a New Jersey Business Status Report for

Ifland Corporation from the Business Records Service of the Division of Revenue and Enterprise

Services for the State of New Jersey dated January 31, 2020.

       I declare under penalty of perjury that the foregoing is true and correct.



New York, New York
Dated: February 3, 2020
                                         By:    /s/ Andrew H. Bart
                                                    Andrew H. Bart




                                               -2-
